Matter of Green (2019 NY Slip Op 02783)





Matter of Green


2019 NY Slip Op 02783


Decided on April 11, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: April 11, 2019
[*1]
In the Matter of DANIEL GREEN, an Attorney.
 

(Attorney Registration No. 4729190)

Calendar Date: April 8, 2019

Before: Garry, P.J., Egan Jr., Lynch, Aarons and Rumsey, JJ.


Daniel Green, Fairfield, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER 
Per Curiam.
Daniel Green was admitted to practice by this Court in 2009 and lists a business address in Southport, Connecticut with the Office of Court Administration. Green now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to the discretion of the Court with respect to Green's application.
Upon reading Green's affidavit sworn to February 21, 2019 and filed February 27, 2019, and upon reading the April 3, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Green is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Egan Jr., Lynch, Aarons and Rumsey, JJ., concur.
ORDERED that Daniel Green's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Daniel Green's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Daniel Green is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Green is hereby forbidden to appear as an attorney or counselor-at-law before any [*2]court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Daniel Green shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.